         Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 1 of 6
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 15, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      United States v. Juan Peralta, 19 Cr. 818 (PGG)

Dear Judge Gardephe:

       The Government respectfully submits this opposition to the bail application of defendant
Juan Peralta. (Dkt. No. 46.) For the reasons set forth below, and consistent with the
recommendation of Pretrial Services at the outset of the case, the motion should be denied and the
defendant should remain detained pending trial.1

I. Background

        Since April 2019, the Federal Bureau of Investigation and the New York City Police
Department have been investigating a crew that sells narcotics in the vicinity of Thayer Street in
northern Manhattan, including the defendant Juan Peralta. The evidence from the investigation
showed that Juan Peralta worked for his co-defendant, Javier Janiel, selling crack cocaine to end
users. As part of the investigation, law enforcement conducted more than 30 controlled purchases
of crack cocaine from Janiel, and five controlled purchases of crack cocaine from Peralta. These
controlled purchases were both audio and video recorded, and Peralta is readily identifiable in the
videos selling crack cocaine to undercover NYPD Officers. In November 2019, Peralta and his co-
conspirators were charged by indictment with participating in a conspiracy to distribute 280 grams
and more of crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(A), and quantities of cocaine, in
violation of 21 U.S.C. § 841(b)(1)(C). Peralta was arrested on November 20, 2019 and detained
on consent. He is currently housed at the Metropolitan Correctional Center.

II. Applicable Law

      Pursuant to 18 U.S.C. § 3142(e), the Court must order detention if “no condition or
combination of conditions will reasonably assure the appearance of the person as required and the


1
      The Government consents to the Court deciding the defendant’s motion for bail on the papers.
         Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 2 of 6
                                                                                           Page 2


safety of any other person and the community.” In making this assessment, courts look to the
following factors:

       (1) the nature and circumstances of the offense charged, including whether the offense
       involves . . . a controlled substance . . .;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person . . .; and

       (4) the nature and seriousness of the danger to any person or the community that would be
       posed by the person’s release.

18 U.S.C. § 3142(g).

        Because Peralta is charged with violating 21 U.S.C. § 841(b)(1)(A), 18 U.S.C.
§ 3142(e)(3)(A) applies. Under § 3142(e)(3), the Court presumes that no condition or combination
of conditions will reasonably assure the appearance of the defendant and the safety of the
community. The defendant bears the burden of producing evidence to rebut that presumption.
United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). If the defendant satisfies that initial
burden, the presumption does not vanish; instead, it “remains a factor to be considered among
those weighed by the district court.” Id. at 436. “At all times, however, the government retains
the ultimate burden of persuasion by clear and convincing evidence that the defendant presents a
danger to the community, and by the lesser standard of a preponderance of the evidence that the
defendant presents a risk of flight.” United States v. English, 629 F.3d 311, 319 (2d Cir. 2011)
(quotations and citation omitted).

        Separately, a defendant who has been ordered detained pretrial can be temporarily released
under 18 U.S.C. § 3142(i) if he demonstrates that “such release [is] necessary for preparation of
the person’s defense or for another compelling reason.”

III. Discussion

       Peralta’s application for bail should be denied and he should be ordered detained under
both § 3142(e), because there is no condition or combination of conditions of release that will
reasonably assure the safety of the community and his presence in Court, and under § 3142(i),
because he has failed to demonstrate a “compelling reason” necessitating release.

   A. Peralta Should Be Detained Under § 3142(e)

        Detention is warranted under § 3142(e) because each of the § 3142(g) factors favors
detention and, relatedly, because Peralta has failed to rebut the presumption in favor of detention.

       1. Nature and Circumstances of the Offense

        Peralta is charged with participating in a narcotics conspiracy responsible for moving
significant quantities of crack cocaine, triggering not only the § 3142(e)(3)(A) presumption, but
also the controlled substance provision of § 3142(g)(1). He faces a mandatory minimum term of
         Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 3 of 6
                                                                                         Page 3


imprisonment of 10 years and a maximum term of life, far more serious penalties than he has faced
as the result of previous state charges.2

       2. Weight of the Evidence

        The evidence against Peralta is overwhelming because, as detailed above, all of the buys
were video and audio recorded. During the course of the investigation, law enforcement purchased
narcotics from Peralta on five occasions. Two screenshots from undercover buys of crack cocaine
from Peralta are copied directly below

                                         July 2, 2019




2
 Even if the charges were reduced, under 21 U.S.C. § 841(b)(1)(C) Peralta would still be facing
up to 20 years’ imprisonment, and both the presumption under § 3142(e)(3)(A) and the controlled
substance provision of § 3142(g)(1) would still apply.
          Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 4 of 6
                                                                                             Page 4


                                           July 27, 2019




        Peralta was actually with Janiel during several of the undercover buys of crack cocaine in
front of Janiel’s apartment building at 2 Thayer Street. In his motion for bail, Peralta does not
address the weight of the evidence, but only states that he had a minor role in the conspiracy.
While it is true that Peralta worked for Janiel, that fact does nothing to change the weight of the
evidence against Peralta, which clearly chows that Peralta engaged in the charged narcotics
conspiracy.

       3. History and Characteristics of the Defendant

         Peralta is 26 years old. He reported to Pretrial Services that he has never had a job. Prior
to his arrest in this case, Peralta has had numerous contacts with the criminal justice system, none
of which deterred him from the instant conduct. Perhaps most troubling for the instant bail
application, Peralta was actually on pretrial release for a serious felony charge (criminal possession
of a firearm) when the crack conspiracy charged in this case occurred. As reflected in the Pretrial
Services report, Peralta has numerous bench warrants over the past several years, and instead of
learning from his past mistakes it appears that Peralta’s criminal conduct is escalating. None of
these facts weighs in favor of release.

        Based on his record, there is simply no basis to believe that Peralta will comply with any
conditions set by the Court, up to and including the most onerous conditions including home
confinement. Moreover, the fact that Peralta engaged in the instant offense conduct while on
pretrial release for another serious felony offense indicates that he has no regard for the criminal
justice system and is not amenable to pretrial supervision. Actions speak louder than words, and
Peralta’s actions indicate that he would not comply with bail conditions. For all these reasons, the
          Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 5 of 6
                                                                                            Page 5


Government concurs with the recommendation of Pretrial Services that there are no conditions or
combination of conditions that would reasonably safeguard the community and assure Peralta’s
appearance in Court.

       4. Danger to the Community and Risk of Flight

       Each of the forgoing factors in turn demonstrates that Peralta poses a serious risk to the
community and poses a risk of flight. He is charged with a serious offense: participating in a
narcotics conspiracy that pumped over 280 grams of crack into his community. He engaged in
this conduct while on pretrial release for a serious felony committed in Manhattan (criminal
possession of a firearm). His criminal record indicates that he has learned nothing from his past
mistakes, and if anything his criminal conduct is actually escalating.

        The Government further notes that Peralta has offered nothing to rebut the presumption in
favor of detention other than the generic statement that Peralta’s “limited role in the charged
conspiracy supports the view that he does not present a risk of flight or danger to the community
such that no condition . . . “ ECF No. 46 at 9. Peralta offers nothing to dispute the strong evidence
of his participation in the charged conspiracy, nor explains how his past record with the criminal
justice system – including violating the terms of his bail while the instant offense was committed
– could give the court any comfort that Peralta will comply with conditions in this case. Releasing
Peralta on bail puts his community in danger of continued narcotics sales and the related crime,
including violent crime, that so often follows. It is very troubling that after being arrested with a
firearm in Manhattan, showing that Peralta clearly has access to firearms, that Peralta immediately
began selling dangerous drugs in the same community. The danger Peralta poses cannot be
adequately addressed by home detention. As the Court is no doubt aware, narcotics conspiracies
are now easily conducted over the phone. Without ever stepping foot outside of his apartment
building, Peralta can be supplied with drugs and can conduct sales.

   B. Peralta Has Not Demonstrated That Release Is Necessary Under § 3142(i)

        Peralta has no physical ailments that make him particularly susceptible to COVID-19, and
he has failed to show that temporary release is necessary under § 3142(i).

        As an initial matter, courts in this district have rejected bail arguments based only on the
generalized danger of COVID-19. See, e.g., United States v. Marte, 19 CR 795 (SHS); United
States v. Searles, 19 Cr. 381 (GBD); United States v. Vincent, 20 Cr. 78 (AT); United States v.
Acosta, 19 Cr. 848 (NRB). Indeed, in United States v. Steward, 20 CR 052 (DLC), the court
rejected a COVID-19 argument made by a 62 year-old defendant detained at MCC who was
charged with participating in a § 841(b)(1)(B) narcotics conspiracy, finding that the defendant’s
history of violating conditions of supervision combined with his having sold crack out of his home
demonstrated that he was a danger to community, and concluding that even in light of COVID-19
there was no “compelling reason” for his release.

       Likewise, courts have scrutinized medical rationales offered by defendants. See, e.g.,
United States v. Bradley, 19 Cr. 632 (GBD) (denying bail application for inmate detained in MCC
on controlled substances and firearm charges who had recently experienced a stroke and had high
blood pressure); United States v. Rivera, 20 Cr. 006 (JSR) (denying bail application for inmate
          Case 1:19-cr-00818-PGG Document 48 Filed 05/15/20 Page 6 of 6
                                                                                             Page 6


detained in MCC on controlled substance charge who had a childhood history of asthma); United
States v. White, 19 Cr. 536 (PKC) (denying bail application for inmate detained at Valhalla on
controlled substance and Hobbs Act charges with history of whooping cough); United States v.
Alvarez, 19 Cr. 622 (DLC) (denying bail application for inmate detained in MCC on controlled
substances charges who had been diagnosed with Hepatitis B).

         Here, Peralta provides no medical conditions that make him more susceptible to COVID-
19. Accordingly, Peralta’s health is not a “compelling reason” for his release. To the extent Peralta
cites his Sixth Amendment right to counsel, including current limitations on in-person attorney
visits at MCC, that too is not a basis for his release. As defense counsel indicated, Peralta has been
offered a plea agreement by the Government. In light of the current circumstances, and the
Government’s communications with Mr. Sporn, the Government has not revoked the current plea
offer. Moreover, no trial date has been set in this case. Accordingly, should Peralta reject the plea
offer and proceed to trial, defense counsel and Peralta will have adequate time to prepare for trial
in this straightforward narcotics case.

IV. Conclusion

       For the forgoing reasons, Peralta’s application for bail should be denied without a hearing,
and he should be ordered detained.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: ___/s/__________________________
                                               Celia V. Cohen / Jacob Warren
                                               Assistant United States Attorneys
                                               (212) 637-2466 / 2264

cc:    Michael Sporn, Esq. (by ECF)
